Name: 2013/385/EU: Council Decision of 15Ã July 2013 extending the period of application of the appropriate measures in Decision 2011/492/EU concerning Guinea-Bissau and amending that Decision
 Type: Decision
 Subject Matter: economic geography;  rights and freedoms;  political framework;  Africa;  European construction
 Date Published: 2013-07-17

 17.7.2013 EN Official Journal of the European Union L 194/6 COUNCIL DECISION of 15 July 2013 extending the period of application of the appropriate measures in Decision 2011/492/EU concerning Guinea-Bissau and amending that Decision (2013/385/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States of the other part, signed in Cotonou on 23 June 2000 (1) (the ACP-EU Partnership Agreement), as last amended in Ouagadougou, Burkina Faso on 22 June 2010 (2), and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 2011/492/EU (4), consultations with the Republic of Guinea-Bissau under Article 96 of the ACP-EU Partnership Agreement were concluded and appropriate measures, as specified in the Annex to that Decision, were taken. (2) By Council Decision 2012/387/EU (5), Decision 2011/492/EU was extended by 12 months, until 19 July 2013. (3) The essential elements cited in Article 9 of the ACP-EU Partnership Agreement continue to be violated and the current conditions in Guinea-Bissau do not ensure respect for human rights, democratic principles and the rule of law. (4) Decision 2011/492/EU should therefore be amended to extend further the period of application of the appropriate measures, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2011/492/EU is replaced by the following: Article 3 This Decision shall enter into force on the date of its adoption. It shall expire on 19 July 2014. It shall be reviewed regularly, at least once every six months, preferably in the light of joint monitoring missions carried out by the European External Action Service and the Commission. Article 2 The letter in the Annex to this Decision shall be communicated to the authorities of Guinea-Bissau. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 July 2013. For the Council The President V. JUKNA (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 287, 4.11.2010, p. 3. (3) OJ L 317, 15.12.2000, p. 376. (4) Council Decision 2011/492/EU of 18 July 2011 concerning the conclusion of consultations with the Republic of Guinea-Bissau under Article 96 of the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part (OJ L 203, 6.8.2011, p. 2). (5) OJ L 387, 17.7.2012, p. 1. ANNEX Sirs, Following the consultations which took place in Brussels on 29 March 2011 in the framework of Article 96 of the ACP-EU Partnership Agreement, the European Union decided on 18 July 2011, by Council Decision 2011/492/EU, to adopt appropriate measures, including a scheme of mutual commitments for the gradual resumption of EU cooperation. By Council Decision 2012/387/EU of 16 July 2012, Council Decision 2011/492/EU was extended by one year, until 19 July 2013. Twelve months after that extension, the European Union considers that no significant progress has been made and has therefore decided to extend further the period of application of Decision 2011/492/EU, until 19 July 2014. The European Union wishes to underline once again the importance that it attaches to future cooperation with Guinea-Bissau and to confirm its willingness to carry on the dialogue and make progress in the near future towards a situation where the resumption of full cooperation becomes possible. Yours faithfully, For the Council C. ASHTON President For the Commission A. PIEBALGS Commissioner